Exhibit 10.4
[trulogoa02a01a01a01.jpg]



May 28, 2015




BY HAND DELIVERY
Antonio Urcelay




Dear Antonio:


This letter shall confirm our mutual understanding that, at the expiration of
your current term on October 31, 2015, in the event that you and the Company do
not mutually agree to extend your agreement, you shall continue to be employed
but placed on garden leave, through December 15, 2015 in order to be available
to assist the Company with its transition to a new Chief Executive Officer.


During this forty-five (45) day transition period, you shall retain your current
base salary and benefits, and these costs shall be itemized and deducted from
the $2,000,000 Retention Bonus payable to you as detailed in the Amendment to
your Employment Agreement, dated October 14, 2014, so that this extension is
cost-neutral to the Company. Attached is a chart that details the estimated
deductions. For the avoidance of doubt, this forty-five day transition period
between October 31, 2015 and December 15, 2015 shall not be used or counted
towards any other benefits that may be due to you, including but not limited to,
the Company contribution to the Supplemental Executive Retirement Plan (SERP) or
any prorated portion of the annual incentive that may be due to you for the 2015
fiscal year.


If, after a final accounting of all deductions at the time of your final
termination from the Company, either you or the Company is owed any additional
amounts, any such additional amounts shall be offset or included in any future
post-termination payments that may be due to you pursuant to the October 14,
2014 Amendment. If, for any reason, such reconciliation cannot be made as an
offset, you agree to pay any additional amounts required as provided herein,
directly to the Company within thirty (30) days of your final termination of
employment.


Sincerely,




/s/ Deborah Derby
Deborah Derby
Vice Chairman








Acknowledged and Agreed:




/s/ Antonio Urcelay
Antonio Urcelay



--------------------------------------------------------------------------------





45 Days expenses associated With Antonio Urcelay
 
 
 
 
Spain Expenses
Monthly
45 days
Salary
83,333 €
125,000 €
 
 
 
Company Social Security cost
1,114 €
1,672 €
Total
84,448 €
126,672 €
USD
$
95,350


$
143,025


 
 
 
 
 
 
 
2015 Budget Exchange Rate
 
EUR


USD


 
1


1.1291






